Mr. Presiding Justice Dibell delivered the opinion of the court. 4. Instructions, § 151*—when requested instruction covered in charge properly refused. A requested instruction covered in the general charge is properly refused. 5. Partnership, § 52*—when evidence insufficient to show formation of partnership. In an action on three lost promissory notes alleged by defendant to have been advanced in a partnership transaction, evidence held insufficient to establish a partnership. 6. Set-off and recoupment, § 40*—when evidence insufficient to establish right of set-off. In an action on lost promissory notes, evidence on behalf of defendant which was contradicted by plaintiff, held insufficient to establish a right of set-off. 7. Evidence, § 134*—when use of copies of letters without laying foundation on cross-examination improper. It is improper to use carbon copies of letters from plaintiff to defendant for cross-examination of defendant after demand of the originals from the defendant and his failure to produce them, over objection, without first laying a proper foundation by showing that they are in fact true carbon copies of letters which were written and mailed by plaintiff to defendant, and introducing them in evidence. 8. Appeal and error, § 1470*—when use on cross-examination of copies of letters toithout laying foundation harmless error. The use of carbon copies of letters from plaintiff to defendant upon cross-examination of defendant, after demand of the originals from the defendant and his failure to produce them, without laying proper foundation for their admission in evidence is harmless error where the necessary proof is afterwards made for their admission in evidence.